


EXHIBIT 10.7(a)


SCHEDULE A TO EXHIBIT 10.6(a)


The following individuals entered into director deferred fee agreements with The
Ohio Valley Bank Company which are identical to the Second Amended and Restated
Director Deferred Fee Agreement, dated December 18, 2012, between Thomas E.
Wiseman and The Ohio Valley Bank Company filed herewith.


Name
 
Date of Agreement
     
Steven B. Chapman
 
December 18, 2012
     
Harold A. Howe
 
December 18, 2012
     
David W. Thomas
 
December 18, 2012
     
Jeffrey E. Smith
 
May 20, 2003




